DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is responsive to the Response filed on 09/08/2022.

Claims 1-20 remain pending in this application. Claims 1, 4, 5, 7-9, 11, and 13-18 have been amended. Claims 1, 11, and 18 are independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fram et al., US Patent No. 9,324,188 B1 (hereinafter as Fram) in view of Cash, US PGPUB 2014/0282161 A1 (hereinafter as Cash), Reghetti et al., US PGPUB 2014/0278283 Al (hereinafter as Reghetti), and Eisenmann et al., US Patent No. 10,417,833 B2 (hereinafter as Eisenmann).

Regarding independent claim 1, Fram teaches a computer-implemented method for switching from a first 3D view of a 3D scene to a second 3D view of the 3D scene [see abstract; see col. 1, lines 51-56 describing 3D views; see also e.g. col. 10, lines 39-47 describing switching between views of a scene], the method comprising: 
obtaining the first 3D view displayed from a plane of a locked viewpoint of the 3D scene [see e.g. the display of an initial view as in any of figs. 2-5A; note e.g. col. 2, lines 5-6]; 
detecting a continuous user interaction including a displacement between a first location on the plane and a second location on the plane [see e.g. col. 3, lines 42-45 indicating a manipulation input of sliding a user’s finger from one location to another; note in col. 3, lines 46-56 that the sliding can be e.g. vertically, horizontally, etc.; note from col. 2, lines 6-32 and also from the abstract that the location determines the planes of rotation available for the 3D view]; 
computing a distance between the first and second locations on the plane for each modification of the second location [note e.g. in col. 3, lines 56-57 that the distance the finger is slid is computed]; and
switching from the first 3D view to the second 3D view [note again the rotation as indicated e.g. in col. 3, lines 46-57; note in col. 10, line 43 the rotation of the scene].

Fram does not explicitly teach any of the following:
that the 3D scene comprises a 2D background image and the plane of the locked viewpoint being parallel to the 2D background image;
comparing the computed distance with a predetermined distance; 
that the switching from the first 3D view to the second 3D view is performed if the computed distance is greater than the predetermined distance; and
that the 2D background image is having been removed from the 3D scene in the second 3D view.

Cash teaches comparing a computed distance with a predetermined distance [see e.g. [0027] describing a “threshold distance”; see also [0034] describing the comparison of a drag length “D1” with the threshold distance “TD”] and that the initiation of a pre-defined action is performed if the computed distance is greater than the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to explicitly specify that the distance computed for each modification of the second location taught by Fram (as the finger slides) be compared with a threshold distance and that the action of switching 3D views also taught by Fram is only performed if the distance is greater that the threshold distance, as per the teachings of Cash. The motivation for this obvious combination of teachings would be to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].

Fram/Cash does not explicitly teach that the 3D scene comprises a 2D background image and the plane of the locked viewpoint being parallel to the 2D background image. Neither does it teach that the 2D background image is having been removed from the 3D scene in the second 3D view.

Reghetti teaches a 2D background image that can be removed from a 3D scene in a certain view [see e.g. [0144] and note the option of hiding a background image in a specific view; note in [0151] the description of a locked viewpoint of a 3D scene].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, and Reghetti before the effective filing date of the claimed invention to explicitly specify a 2D background image that can be initially displayed in the first 3D view taught by Fram and removed from the second 3D view of the scene, as per the teachings of Reghetti. The motivation for this obvious combination of teachings would be to allow users to view specific depictions/view of 3D objects of interest apart from unwanted “cluttering” objects in the “base” drawing which could speed up reviewing of specific elements, as suggested by Reghetti [see e.g. [0168] and [0145]].

Fram/Cash/Reghetti does not explicitly teach that the plane of the locked viewpoint is parallel to the 2D background image. 

Eisenmann teaches a 3D scene comprising a 2D background image [see e.g. col. 3, lines 8-12 introducing 2D background images for a 3D scene] wherein the plane of the locked viewpoint is parallel to the 2D background image [see e.g. in col. 3, lines 31-36 the alignment of the 3D camera with the 2D background image; note also col. 3, lines 59-67 describing a viewport horizon in a viewport frame that corresponds to a detected horizon of the background image].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Reghetti, and Eisenmann before the effective filing date of the claimed invention to explicitly specify a that the plane of the locked viewpoint is parallel to the 2D background image, as per the teachings of Eisenmann. The motivation for this obvious combination of teachings would be to enforce a proper 3D camera alignment where the 3D objects can appear properly aligned with the background and which will result in avoiding unnecessary scene manipulations, as suggested by Eisenmann [see e.g. col. 3, lines 33-35 and 45-46 and col. 4, lines 20-21].


Regarding independent claim 11, Fram also teaches a non-transitory computer readable storage medium having recorded thereon a computer program including instructions [see e.g. col. 2, lines 1-3] for performing a method for switching from a first 3D view of a 3D scene to a second 3D view of the 3D scene [see abstract; see col. 1, lines 51-56 describing 3D views; see also e.g. col. 10, lines 39-47 describing switching between views of a scene], the method comprising: 
obtaining the first 3D view displayed from a plane of a locked viewpoint of the 3D scene [see e.g. the display of an initial view as in any of figs. 2-5A; note e.g. col. 2, lines 5-6]; 
detecting a continuous user interaction including a displacement between a first location on the plane and a second location on the plane [see e.g. col. 3, lines 42-45 indicating a manipulation input of sliding a user’s finger from one location to another; note in col. 3, lines 46-56 that the sliding can be e.g. vertically, horizontally, etc.; note from col. 2, lines 6-32 and also from the abstract that the location determines the planes of rotation available for the 3D view]; 
computing a distance between the first and second locations on the plane for each modification of the second location [note e.g. in col. 3, lines 56-57 that the distance the finger is slid is computed]; and
switching from the first 3D view to the second 3D view [note again the rotation as indicated e.g. in col. 3, lines 46-57; note in col. 10, line 43 the rotation of the scene].

Fram does not explicitly teach any of the following:
that the 3D scene comprises a 2D background image and the plane of the locked viewpoint being parallel to the 2D background image;
comparing the computed distance with a predetermined distance; 
that the switching from the first 3D view to the second 3D view is performed if the computed distance is greater than the predetermined distance; and
that the 2D background image is having been removed from the 3D scene in the second 3D view.

Cash teaches comparing a computed distance with a predetermined distance [see e.g. [0027] describing a “threshold distance”; see also [0034] describing the comparison of a drag length “D1” with the threshold distance “TD”] and that the initiation of a pre-defined action is performed if the computed distance is greater than the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to explicitly specify that the distance computed for each modification of the second location taught by Fram (as the finger slides) be compared with a threshold distance and that the action of switching 3D views also taught by Fram is only performed if the distance is greater that the threshold distance, as per the teachings of Cash. The motivation for this obvious combination of teachings would be to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].

Fram/Cash does not explicitly teach that the 3D scene comprises a 2D background image and the plane of the locked viewpoint being parallel to the 2D background image. Neither does it teach that the 2D background image is having been removed from the 3D scene in the second 3D view.

Reghetti teaches a 2D background image that can be removed from a 3D scene in a certain view [see e.g. [0144] and note the option of hiding a background image in a specific view; note in [0151] the description of a locked viewpoint of a 3D scene].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, and Reghetti before the effective filing date of the claimed invention to explicitly specify a 2D background image that can be initially displayed in the first 3D view taught by Fram and removed from the second 3D view of the scene, as per the teachings of Reghetti. The motivation for this obvious combination of teachings would be to allow users to view specific depictions/view of 3D objects of interest apart from unwanted “cluttering” objects in the “base” drawing which could speed up reviewing of specific elements, as suggested by Reghetti [see e.g. [0168] and [0145]].

Fram/Cash/Reghetti does not explicitly teach that the plane of the locked viewpoint is parallel to the 2D background image. 

Eisenmann teaches a 3D scene comprising a 2D background image [see e.g. col. 3, lines 8-12 introducing 2D background images for a 3D scene] wherein the plane of the locked viewpoint is parallel to the 2D background image [see e.g. in col. 3, lines 31-36 the alignment of the 3D camera with the 2D background image; note also col. 3, lines 59-67 describing a viewport horizon in a viewport frame that corresponds to a detected horizon of the background image].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Reghetti, and Eisenmann before the effective filing date of the claimed invention to explicitly specify a that the plane of the locked viewpoint is parallel to the 2D background image, as per the teachings of Eisenmann. The motivation for this obvious combination of teachings would be to enforce a proper 3D camera alignment where the 3D objects can appear properly aligned with the background and which will result in avoiding unnecessary scene manipulations, as suggested by Eisenmann [see e.g. col. 3, lines 33-35 and 45-46 and col. 4, lines 20-21].

Regarding independent claim 18, Fram also teaches a system [see e.g. col. 4, line 38] comprising: 
a processor coupled to a memory and a display [note in col. 4, lines 38-44 the processor(s), computer readable medium (that include memory devices as per col. 16, lines 58-64 and display], the memory having recorded thereon a computer program including instructions for switching from a first 3D view of a 3D scene to a second 3D view of the 3D scene [see abstract; see col. 1, lines 51-56 describing 3D views; see also e.g. col. 10, lines 39-47 describing switching between views of a scene] that when executed by the processor causes the processor to be configured to: 
display on the display the first 3D view displayed from a plane of a locked viewpoint of the 3D scene [see e.g. the display of an initial view as in any of figs. 2-5A; note e.g. col. 2, lines 5-6], 
detect a continuous user interaction including a displacement between a first location on the plane and a second location on the plane [see e.g. col. 3, lines 42-45 indicating a manipulation input of sliding a user’s finger from one location to another; note in col. 3, lines 46-56 that the sliding can be e.g. vertically, horizontally, etc.; note from col. 2, lines 6-32 and also from the abstract that the location determines the planes of rotation available for the 3D view], 
compute a distance between the first and second locations on the plane for each modification of the second location [note e.g. in col. 3, lines 56-57 that the distance the finger is slid is computed], and
switch from the first 3D view to the second 3D view [note again the rotation as indicated e.g. in col. 3, lines 46-57; note in col. 10, line 43 the rotation of the scene].

Fram does not explicitly teach any of the following:
that the 3D scene comprises a 2D background image and the plane of the locked viewpoint being parallel to the 2D background image;
comparing the computed distance with a predetermined distance; 
that the switching from the first 3D view to the second 3D view is performed if the computed distance is greater than the predetermined distance; and
that the 2D background image is having been removed from the 3D scene in the second 3D view.

Cash teaches comparing a computed distance with a predetermined distance [see e.g. [0027] describing a “threshold distance”; see also [0034] describing the comparison of a drag length “D1” with the threshold distance “TD”] and that the initiation of a pre-defined action is performed if the computed distance is greater than the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to explicitly specify that the distance computed for each modification of the second location taught by Fram (as the finger slides) be compared with a threshold distance and that the action of switching 3D views also taught by Fram is only performed if the distance is greater that the threshold distance, as per the teachings of Cash. The motivation for this obvious combination of teachings would be to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].

Fram/Cash does not explicitly teach that the 3D scene comprises a 2D background image and the plane of the locked viewpoint being parallel to the 2D background image. Neither does it teach that the 2D background image is having been removed from the 3D scene in the second 3D view.

Reghetti teaches a 2D background image that can be removed from a 3D scene in a certain view [see e.g. [0144] and note the option of hiding a background image in a specific view; note in [0151] the description of a locked viewpoint of a 3D scene].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, and Reghetti before the effective filing date of the claimed invention to explicitly specify a 2D background image that can be initially displayed in the first 3D view taught by Fram and removed from the second 3D view of the scene, as per the teachings of Reghetti. The motivation for this obvious combination of teachings would be to allow users to view specific depictions/view of 3D objects of interest apart from unwanted “cluttering” objects in the “base” drawing which could speed up reviewing of specific elements, as suggested by Reghetti [see e.g. [0168] and [0145]].

Fram/Cash/Reghetti does not explicitly teach that the plane of the locked viewpoint is parallel to the 2D background image. 

Eisenmann teaches a 3D scene comprising a 2D background image [see e.g. col. 3, lines 8-12 introducing 2D background images for a 3D scene] wherein the plane of the locked viewpoint is parallel to the 2D background image [see e.g. in col. 3, lines 31-36 the alignment of the 3D camera with the 2D background image; note also col. 3, lines 59-67 describing a viewport horizon in a viewport frame that corresponds to a detected horizon of the background image].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Reghetti, and Eisenmann before the effective filing date of the claimed invention to explicitly specify a that the plane of the locked viewpoint is parallel to the 2D background image, as per the teachings of Eisenmann. The motivation for this obvious combination of teachings would be to enforce a proper 3D camera alignment where the 3D objects can appear properly aligned with the background and which will result in avoiding unnecessary scene manipulations, as suggested by Eisenmann [see e.g. col. 3, lines 33-35 and 45-46 and col. 4, lines 20-21].


Regarding claims 2, 12, and 20, the rejection of claims 1, 11, and 18 are respectfully incorporated. 
Fram further teaches computing a viewpoint of the second 3D view based on the first and second locations on the plane [again see col. 3, lines 56-57 and note that the new 3D view is dependent on the distance the finger is slid; see also col. 19, last limitation of claim 4]. 
Cash further teaches, as above, initiating a pre-defined action after the comparing with the predetermined distance [again see e.g. [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to combine these teachings above. The motivation for this obvious combination of teachings would be again to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].


Regarding claim 19, the rejection of claim 18 is incorporated. Fram further teaches that the display is a touch sensitive display for receiving and detecting user interactions [see e.g. touchscreen having touch capabilities in col. 9, line 27; note also finger touches in the abstract and other portions reference above].
 

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash, Reghetti, and Eisenmann, as applied to claims 2, 1, and 12 above, respectively, and further in view of Cleron et al., US Patent No. 8,732,624 B2 (hereinafter as Cleron).

Regarding claims 3 and 13, the rejection of claims 2 and 12 are respectfully incorporated.  
Fram further teaches that computing the viewpoint of the second 3D view further comprises: unlocking the locked viewpoint [note e.g. in col. 10, lines 39-47 the rotation of the scene including changing the view of the entire collection of objects as in lines 40-41] and  modifying the unlocked viewpoint to form the viewpoint of the second 3D view, the modification of the unlocked viewpoint being based on the computed distance [again see col. 3, lines 56-57 and note that the new 3D view is dependent on the distance the finger is slid; see also col. 19, last limitation of claim 4].
Cash further teaches modifications that are based on the value of the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].

Fram/Cash/Reghetti/Eisenmann does not explicitly teach computing a value of a ratio between the computed distance and the predetermined distance. Neither does it teach that the modification of the unlocked viewpoint is based on the computed value of the ratio.

Cleron teaches computing a ratio value relating a computed distance (between two location of a continuous user interaction) and a predetermined distance [note in col. 17, lines 11-14 computing a value that relates the user input 320D to a certain threshold, note that the length of the input is determined to be 35% of the predetermined distance that is equivalent to the screen width in this case]. Cleron further teaches using that computed value to make modifications to the UI [see col. 17, lines 15-18].
It would have been obvious to one of ordinary skill in the art having the teachings of the cited art before the effective filing date of the claimed invention to explicitly specify computing a ratio value that relates the computed distance to a predetermined distance, such as that taught by Cleron, and specify utilizing that ratio in the modification of the unlocked viewpoint taught by Fram. The motivation for this obvious combination of teachings would be to enable utilizing relative values based on specific characteristics of the device/environment to control affecting certain modifications or not, as suggested by both Cleron and Cash [see [0027] of Cash and col. 3, lines 20-27, col. 8, lines 19-34, and col. 17, lines 6-21 of Cleron].


Regarding claim 10, the rejection of claim 1 is incorporated. Fram/Cash/Reghetti/Eisenmann does not explicitly teach that the predetermined distance is comprised between 15 and 30% of a Euclidian distance of a width of a display displaying the obtaining.
Cleron teaches a predetermined distance that is comprised between 15 and 30% of a Euclidian distance of a width of a display displaying the obtaining [note the threshold indicated in col. 17, lines 7-10 that comprises 30% of the width of the displaying screen].
It would have been obvious to one of ordinary skill in the art having the teachings of the cited art before the effective filing date of the claimed invention to explicitly specify that the predetermined distance taught by Cash is specified at 30% of a Euclidian distance of a width of the display, as taught by Cleron. The motivation for this obvious combination of teachings would be to enable discernment of unintentional user input, as suggested by Cleron [see e.g. col. 3, lines 20-27 of Cleron] in a way that is adaptive to the specific operational environment of the method, as suggested by Cash [again see [0027] of Cash].


Claims 4, 5, 6, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash, Reghetti, Eisenmann, and Cleron, as applied to claims 3 (for claims 4, 6, and 9) and 13 (for claim 14) above, and further in view of Feinstein, US PGPUB 2015/0029093 A1 (hereinafter as Feinstein).

Regarding claims 4 and 14, the rejection of claims 3 and 13 are respectfully incorporated.  
Fram further teaches displaying a rotation of the unlocked viewpoint [again see e.g. in col. 10, lines 39-47 the rotation of the scene including changing the view of the entire collection of objects as in lines 40-41; see also figs. 5-7] and (as above) that the rotation of the unlocked viewpoint is based on the computed value [again see col. 3, lines 56-57 and note that the new 3D view is dependent on the distance the finger is slid; see also col. 19, last limitation of claim 4].
As in the rejection of claims 3 and 13, Cleron teaches computing a ratio value relating a computed distance (between two location of a continuous user interaction) and a predetermined distance [note in col. 17, lines 11-14 computing a value that relates the user input 320D to a certain threshold, note that the length of the input is determined to be 35% of the predetermined distance that is equivalent to the screen width in this case]. Cleron further teaches using that computed value to make modifications to the UI [see col. 17, lines 15-18].

Fram/Cash/Reghetti/Eisenmann/Cleron does not explicitly teach:
 if the computed value of the ratio is comprised between P and Q, with P and Q real numbers and P < Q, starting displaying a rotation of the unlocked viewpoint with a first rotation speed, and 
if the computed value of the ratio is larger than Q, continuing displaying the rotation of the unlocked viewpoint with a second rotation speed.

Feinstein teaches relating a set of speed values to a list of threshold values with options for fixed values [see [0069], especially lines 2-6 and last 9 lines; see the exemplary response curve of fig. 4C]. 
It would have been obvious to one of ordinary skill in the art having the teachings of the cited art before the effective filing date of the claimed invention to explicitly specify the speed values corresponding to certain thresholds related to user input, such as those taught by Feinstein for the values of the rotation of the viewpoint taught by Fram depending on the computed values of ratios that are based on user input as taught by Cleron. Examiner notes that the two threshold values could arbitrarily be specific real numbers with one greater than the other. The motivation for this obvious combination of teachings would be to reduce the cognitive burden on the user and produce a more efficient user interface that is intuitive and easy to use, as suggested by Feinstein [see e.g. [0014]].

Regarding claims 5 and 15, the rejection of claims 4 and 14 are respectfully incorporated.  Fram further teaches that the starting displaying a rotation of the unlocked viewpoint is performed on the first 3D view of the 3D scene and the continuing displaying the rotation of the unlocked viewpoint is performed on the second 3D view of the 3D scene [again see e.g. in col. 10, lines 39-47 the rotation of the scene including changing the view of the entire collection of objects as in lines 40-41; note again the rotation as indicated e.g. in col. 3, lines 46-57 and note how it starts on the first view and continues on the second view; see also figs. 5-7].


Regarding claim 6, the rejection of claim 4 is incorporated. Fram/Cash/Cleron/Feinstein  does not explicitly teach that P=1, Q=2. Neither does it teach that the second rotation speed is 10 times larger than the first rotation speed. 
Examiner notes that Feinstein teaches a variety of response curves that relate a set of speed values to a list of threshold values related to user input with options for fixed values [again see [0069] and see the exemplary response curve of fig. 4C]. Examiner further notes that Feinstein further teaches that the user could customize the speed by changing the response curve as he wishes to achieve faster or slower response for the interface as desirable [see [0070]]. 
It would have been obvious to one of ordinary skill in the art having the teachings of the cited art before the effective filing date of the claimed invention to deliberately specify a threshold that is double the initial threshold for the user input and a speed that is 10 times larger than the initial one for the attained rotation with the predictable result of a controllable response, as taught by Feinstein. See MPEP 2143. I.F.

Regarding claim 9, the rejection of claim 4 is incorporated. Fram further teaches that the 3D scene includes at least one 3D modeled object [note e.g. the 3D object denoted in col. 3, lines 46-47; note also the option of a CAD modeled object indicated in col. 10, lines 6-9] and wherein the rotation of the unlocked viewpoint is performed about an axis of rotation centered on at least one target object [see col. 8, lines 16-21 and 63-65 and note the axis of rotation being related to a target object such as a specific object or camera].


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash, Reghetti, Eisenmann, Cleron, and Feinstein, as applied to claims 4 and 14 above, respectively and further in view of Han, US PGPUB 2014/0029502 A1 (hereinafter as Han).

Regarding claims 7 and 16, the rejection of claims 4 and 14 are respectfully incorporated. Fram/Cash/Reghetti/Eisenmann/Cleron/Feinstein does not explicitly teach that if the continuous user interaction is released while the computed value of the ratio is comprised between P and Q: 
stopping the rotation of the unlocked viewpoint; and 
returning to the locked viewpoint with the first rotation speed.

Han teaches an interaction in which if a gesture is released while a computed value is below a certain threshold, a movement is stopped and a transformation is reversed so that the view returns to an initial state [see [0089] and note the last 5 lines indicating reversing a transformation and returning a view to its original state if the gesture is released before a threshold distance is met]. Examiner further notes that reversing the transformation for the motion would comprise using the same speed in the opposite direction.
It would have been obvious to one of ordinary skill in the art having the teachings of the cited art before the effective filing date of the claimed invention to apply this teaching of Han to the transformation taught by the combination of Fram, Cash, Cleron, Feinstein, to return to the initial locked viewpoint. The motivation for this obvious combination of teachings would be to provide a distinctive effect so as to provide easily recognizable visual indications relating to the functions the user is trying to perform in a highly effective manner, as suggested by Han [see e.g. [0010]].


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash, Reghetti, Eisenmann, Cleron, and Feinstein, as applied to claims 4 and 14 above, respectively and further in view of Han and Shimizu et al., US Patent 6,867,787 B1 (hereinafter as Shimizu).

Regarding claims 8 and 17, the rejection of claims 4 and 14 are respectfully incorporated. Fram/Cash/ Reghetti/Eisenmann/Cleron/Feinstein does not explicitly teach that if the continuous user interaction is released for the value of the ratio that is larger than Q:
stopping the rotation of a current viewpoint; and 
setting the rotated locked viewpoint as the viewpoint on the second 3D view.

Han teaches an interaction in which if a gesture is released while a computed value is larger than a certain threshold, a transition to a new state is performed [see [0089] and note lines 5-8 indicating transitioning to a new image view if the gesture is released after a threshold distance is met]. 
It would have been obvious to one of ordinary skill in the art having the teachings of the cited art before the effective filing date of the claimed invention to apply this teaching of Han to the transformation taught by the combination of Fram, Cash, Cleron, Feinstein, to transition to a new viewpoint. The motivation for this obvious combination of teachings would be to provide a distinctive effect so as to provide easily recognizable visual indications relating to the functions the user is trying to perform in a highly effective manner, as suggested by Han [see e.g. [0010]].

Fram/Cash/Reghetti/Eisenmann/Cleron/Feinstein/Han, still does not explicitly teach stopping the rotation of a current viewpoint; and setting the rotated locked viewpoint as the viewpoint on the second 3D view.
Shimizu teaches stopping, upon a release of a user interaction, a rotation at a current viewpoint and setting the rotated viewpoint as the viewpoint of the display state [see col. 18, lines 39-52 indicating stopping a rotation upon a mouse button release and setting the rotated viewpoint as the viewpoint of the display state].

It would have been obvious to one of ordinary skill in the art having the teachings of the cited art before the effective filing date of the claimed invention to apply this teaching of Shimizu to the condition taught by Han to select the new viewpoint. The motivation for this obvious combination of teachings would be to enable fine adjustment of the viewpoint needed by the user, as suggested by Shimizu [again see col. 18, lines 39-52].


Response to Arguments
Applicant’s submission of replacement drawing sheets has been noted and the previously presented Objections to the Drawings have been accordingly withdrawn.

Applicant’s amendment to the specifications has been fully considered and is persuasive.  The objection to the specifications has been accordingly withdrawn. 


Applicant’s amendments to the claims in regards to the previously presented various informalities have been fully considered and are persuasive.  These objections to the claims have been accordingly withdrawn. 

The independent claims have been amended to address indefiniteness issues and are persuasive. Therefore, the rejections under 35 U.S.C. § 112 have been respectfully withdrawn.

Applicant’s prior art arguments with regards to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes of the prior art cited but not used:
Lee, Jae Yeol, Dong Woo Seo, and Gue Won Rhee. "Tangible authoring of 3D virtual scenes in dynamic augmented reality environment." Computers in Industry 62.1 (2011): 107-119. This article describes switching between two different 3D views wherein a background image is replaced (i.e. the first is removed and a second one is used with the second 3D view). See the case study on p. 113 and figs. 9 and 10.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145